POLLEY, J.
On the 5th day of May, 1916, certain charges In writing and verified by one Adolph Schultz were filed in this court, accusing the above-named respondent, ian attorney and ■counselor at law, of Turner county, in this state, and duly licensed to practice law in the courts of this state, of certain dishonorable and unprofessional conduct and conduct unbecoming- in a member of the bar of this state; and asking that said respondent be disbarred. The court thereupon made and entered an order ■directing the Attorney General to investigate such accusations and report to the court the facts as found 'by him upon such investigation. Thereafter and pursuant to the Attorney General’s report and the order of this court, the Attorney General filed a formal complaint against the respondent, charging that, during the month of, January, 1915, and while the said accused was the duly ■elected, qualified, and acting state’s attorney of said Turner county, a certain criminal action then pending -before a justice of the peace in the said county wherein the defendant therein was charged with the offense of furnishing intoxicating- liquor to a minor, the said respondent, in consideration of certain political support that had been rendered' by the said defendant -in behalf of respondent during the Primary campaign in March, 1914, caused the dismissal óf said action, with the corrupt intent on the part of the said respondent to ,pay and reward the said defendant for said political support. The said1 complaint also charged that, during the years 1913 and 1914 and while the said respondent was the duly elected, qualified, and acting clerk of courts in and for the said Turner county, the said respondent appeared and acted as an attorney and counselor at law for various parties in various cases and matters then pending in both the circuit and county courts of said Turner county, contrary to and in violation of fhe provisions iotf chapter 171 of the Laws of 1913. Respondent interposed an answer to- the said complaint wherein he denied the first of the 'above charges set out and admitted the second. In view of the fact that -the respondent is now state’s attorney of said county and’ an early disposition of this matter was desired, the case was set for trial by the court *352without the intervention- of a referee, amcl the evidence was taken in open court.
Upon the first charge alleged in the complaint, the evidence shows that the criminal action referred to therein had been pending in the said justice -court as alleged in said1 complaint, and that it had -been dismissed at the direction ¡of the respondent; hut the evidence also- conclusively showed that said action was dismissed for the reason that there was no> evidence upon which a oonv-iction could be procured or that would warrant further prosecution. There was no evidence whatever showing, or tending to show, any improper conduct on the part of respondent or" that he had been actuated by any corrupt or improper motive in the -dismissal of the said case.
Upon the ether charge, the evidence showed that the respondent, while clerk of courts of said county, did, repeatedly and in various oases and proceeedings, appear and act as attorney and counselor for various parties in both the circuit and county court, and that such action was taken by the respondent with full knowledge of and in open defiance of the law prohibiting the same,' ■Such conduct on the part of a member of the bar is, of course, unprofessional, and should not -have been permitted by the judge of either t-h-e circuit or the county court; but, in this case, respondent was not prompted by a corrupt motive, nor was any attempt made to conceal said conduct. Had complaint been made while such improper conduct was still .in progress, or had respondent, after being admonished by the court, persisted in such conduct, the case would have -been different; 'but such conduct had entirely ceased and respondent’s term of office as clerk of courts had expired more than a. year before the complaint was filed. Again, the conduct complained ¡of does not involve moral turpitude, and, standing alone, is insufficient as a ground' for disbarment or suspension.
The complaint against the respondent should be dismissed and the respondent discharged; but, inasmuch as the complaint filed was true in part, no costs should be taxed against the accuser.